     Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 1 of 20 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IMO’S FRANCHISING, INC.,                         )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )   Case No.: 4:20-cv-1222
                                                 )
KANZOUA, INC. d/b/a Gas Mart 26,                 )
a Missouri Corporation, MIKE JABBAR,             )
ADAM JABBAR, AMIRA JABBAR,                       )
and MIRVET JABBAR,                               )
                                                 )
        Defendants.                              )

         VERIFIED COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

        Plaintiff Imo’s Franchising, Inc. (“Imo’s”), by and through its undersigned attorneys,

hereby brings the following Verified Complaint for Damages and Injunctive Relief against

Defendants Kanzoua, Inc. d/b/a Gas Mart 26, Mike Jabbar, Adam Jabbar, Amira Jabbar, and

Mirvet Jabbar, and in support thereof alleges as follows:

                                         THE PARTIES

        1.      Plaintiff Imo’s is, and at all relevant times was, a Missouri corporation with its

principal place of business in St. Louis, Missouri. Imo’s is a franchisor and licensor of Imo’s

pizza franchises, which sell St. Louis-style pizza, which is a thin cracker crust covered with

edge-to-edge toppings and covered with Provel® cheese and then cut into squares. There are

more than 100 franchised, licensed and corporate Imo’s locations in Missouri, Illinois and

Kansas. The original Imo’s Pizza concept was established by Ed and Margaret “Margie” Imo,

the originators of St. Louis-style pizza who opened a pizza parlor in The Hill neighborhood in St.

Louis in 1964. They began franchising the brand in 1985. Imo’s has a high level of brand

recognition, and its franchisees and licensees benefit from Imo’s extensive advertising,



                                                1
   Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 2 of 20 PageID #: 2




marketing and iconic name it has established. Imo’s was recently recognized on the Food

Network’s list of top regional pizza styles in the country.

       2.      Defendant Kanzoua, Inc. d/b/a Gas Mart 26 (“Defendant”) is, and at all relevant

times was, a Missouri corporation with its registered address in Clayton, Missouri and doing

business in St. Louis, Missouri. Defendant is a former licensee of Imo’s.

       3.      Defendants Mike Jabbar, Adam Jabbar, Amira Jabbar, and Mirvet Jabbar

(“Guarantors”) are guarantors of Defendant’s obligations under its Agreement with Imo’s

(described below). Guarantors are Missouri residents. Mike Jabbar is the managing member of

Defendant.

                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1367 in that two of the claims herein arise under federal law (Counts V

and VI), and the Court has supplemental jurisdiction over the remaining claims.

       5.      Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims occurred in this District.

                                               FACTS

       A.      The Parties’ Agreements and Imo’s Trademarks.

       6.      On May 15, 2014, Imo’s and Defendant entered into an In-Store Service Station

License Agreement (the “Agreement”) for Defendant to operate an Imo’s in-store service station

pizza restaurant (the “Facility”) at 1110 Salisbury, St. Louis, Missouri 63107 (the “Location”).

The Facility is located inside a BP-branded gasoline station at Interstate 70 and Salisbury Street.

See Exhibit A to the Declaration of Kimberly S. Myers (“Myers Dec.”), which is attached hereto

as Exhibit A. The Location includes a counter where customers can order and pick up freshly-




                                                   2
   Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 3 of 20 PageID #: 3




baked pizzas prepared in ovens on site. Mike Jabbar, the managing member of Kanzoua, signed

the Agreement on behalf of Kanzoua.

       7.      Also on May 15, 2014, Guarantors entered into a Guarantee and Assumption of

Obligations Agreement (“Guarantee”) with Imo’s under which they personally and

unconditionally guaranteed that Defendant would perform all of the agreements and covenants in

the Agreement and that they would be personally bound by, and personally liable for, the breach

of every provision in the Agreement, including the non-competition provisions, other restrictive

covenants and nondisclosure provisions, and provisions in the Agreement relating to trademarks.

Myers Dec. at Exhibit B.       These guarantees survive the expiration or termination of the

Agreement. Id. The Guarantors also agreed that they would pay Imo’s legal costs and expenses,

including attorneys’ fees, if Imo’s had to enforce the Guarantee. Id.

       8.      In the Agreement, Defendant acknowledged and agreed that Imo’s had developed

and owns “a unique specially developed method of operating a restaurant specializing in pizza

and sandwiches, and offering other food products and providing carry-out, and limited seating

under the name and service mark “Imo’s” using certain recipes, formulas, food preparation

procedures and methods. This includes any of the methods, procedures, recipes, menu items, etc.

as they may be changed, improved, or modified and further developed by [Imo’s] from time to

time (the “System”).” Myers Dec., Exh. A at ¶ 1.

       9.      Defendant also acknowledged the uniqueness of the Imo’s System and that Imo’s

was making its “knowledge, know-how, and expertise available” to the licensee for the sole

purpose of operating an Imo’s at the Location. Id. at ¶ 21. Defendant agreed “that it would be

an unfair method of competition to use or duplicate or to allow others to use or duplicate any of




                                                3
   Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 4 of 20 PageID #: 4




the knowledge, know-how and expertise received by you for any reason other than for the

operation” of the Imo’s at the Location. Id.

       10.     Imo’s shared that knowledge, know-how and expertise with Defendant as part of

three weeks of on-site training, which included selecting the correct pizza ovens and equipment

to buy, how to calibrate its ovens, how to operate a pizza business in a small kitchen, and how to

make an Imo’s St. Louis-style pizza, among other things. As part of the training, Imo’s provided

Defendant with a copy of its confidential Operations Manual and recipes.

       11.     When Defendant signed the agreement, it acknowledged that its projected revenue

generated from the Imo’s would not exceed 20% of its gross revenues from its existing business

combined with the Imo’s business and that Defendant could derive 80% of its income

independent of the relationship with Imo’s. Myers Dec. at Exh. A, ¶ 30(a).

       12.     The initial term of the Agreement was from May 15, 2014 to May 15, 2019.

Myers Dec. at Exh. A at ¶ 4.

       13.     Although the term of the Agreement expired by its terms on May 15, 2019,

Defendant continued to operate an Imo’s at the Facility at the Location after May 15, 2019 on a

month-to-month basis.

       14.     After the term of the Agreement expired on May 15, 2019, Defendant continued

to use Imo’s Marks, serve Imo’s pizza, and pay licensing fees and advertising fees to Imo’s

pursuant to the Agreement.

       15.     Defendant Mike Jabbar, the managing member of Kanzoua, continues to operate

another Imo’s location in Imperial, Missouri.




                                                4
   Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 5 of 20 PageID #: 5




        B.        Termination of the Agreement.

        16.       On April 22, 2020, Imo’s informed Defendant that it was terminating the

Agreement between the parties effective July 31, 2020. Myers Dec. at Exhibit C.

        17.       The Agreement prohibited Defendant from representing to the public or holding

itself out as a present or former licensee of Imo’s, and to “permanently stop using any

confidential methods, procedures, secret recipes, and techniques associated with the System and

Marks.” Id. at Exh. A, ¶ 21(d).

        18.       Defendant also agreed that for a period of eighteen (18) months after the

expiration or termination of the Agreement for any reason, it would not:

                  directly or indirectly, through yourself or through corporations,
                  partnerships, limited liability companies, trusts, associations, joint
                  ventures, unincorporated businesses, or otherwise perform any
                  services for, engage in or acquire, be an employee of, have any
                  financial, beneficial or equity interest in, or have any interest based
                  on profits or revenues of any food business which sells any type of
                  pizza anywhere within the Facility or at the Location.

Id. at ¶ 21(c).

        C.        Defendant’s Conduct After The Agreement Was Terminated.

        19.       After Imo’s terminated the Agreement on July 31, 2020, Defendant has continued

to sell pizza at the same Facility and Location when it was an Imo’s licensee.

        20.       When Imo’s terminated the Agreement effective July 31, 2020, Kanzoua no

longer paid licensing and advertising fees.

        21.       Shortly after Imo’s learned of Defendant’s conduct, Imo’s sent Defendant a cease

and desist letter, dated August 7, 2020, demanding that Defendant immediately cease, among

other actions, using Imo’s trademarks, selling pizzas of any kind, using Imo’s confidential




                                                    5
   Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 6 of 20 PageID #: 6




methods and system, or representing to the public that it was a former licensee of Imo’s. Myers

Dec. at Exhibit D.

       22.     Defendant had been advertising its Imo’s pizza on an exterior sign using Imo’s

trademarks, which it eventually changed to say “Same Taste. Different Name” called Melanos

Pizza, but it continued to advertise its pizza with signage that contained similar characteristics as

Imo’s trademarks.




Defendant eventually painted over or marked out the “Same Taste. Different Name” slogan and

then eventually covered the sign with a tarp after several demands from Imo’s.

       23.     Defendant has continued, however, to sell pizza at the Facility. See Declaration

of Donte Tamprateep (“Tamprateep Dec.”), attached hereto as Exhibit B, at ¶¶ 1-5.

       24.     On August 19, 2020, Kimberly Myers, General Counsel for Imo’s, called the 314-

621-2090 telephone number at the Facility, and asked the person answering the telephone if the

Facility was still an Imo’s. Myers Dec. at ¶ 3. The person who answered the telephone at

Defendant’s Facility said that “It’s the same thing, we just changed the name.” Id.



                                                 6
   Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 7 of 20 PageID #: 7




        25.      On September 3, 2020, Kimberly Myers again called the 314-621-2090 telephone

number at the Facility and asked “Is this Imo’s Pizza?” Myers Dec. at ¶ 4. The person who

answered the telephone at the Facility said “Yes, we changed the name, its Melano’s Pizza now.”

Id. The person who answered the telephone at the Facility also informed Ms. Myers that she

would have to walk in and order pizza at the Facility. Id. Ms. Myers then asked “Do you still

sell Imo’s pizza?” Id. The person who answered the telephone at the Facility said “Yes, it’s the

same thing, we just changed the name.” Id.

        26.      On September 3, 2020, Donte Tamprateep, Corporate Counsel for Imo’s, went to

the Facility and bought a pizza that is similar in appearance to an Imo’s pizza. Tamprateep Dec.

at ¶¶ 1-5.

        27.      Defendant Mike Jabbar, Kanzoua’s managing member, is also the managing

member of the entity that continues to operate another Imo’s location in Imperial, Missouri.

Kanzoua still has access to Imo’s confidential operations manual and recipes. After Imo’s

notified Kanzoua that it was terminating the Agreement, the manager at the Imperial location

logged on to Imo’s online system where the confidential operations manual and recipes are

located. Although Imo’s has had the on-line system for two years, according to Imo’s records

this was the first time that anyone associated with Jabbar’s locations had logged on to the

system.

                                           COUNT I
              (Breach of Contract – Restrictive Covenant – Against All Defendants)

        28.      Imo’s repeats the foregoing allegations set forth in this Complaint and

incorporates them by reference herein in their entirety.

        29.      Defendant agreed that for a period of eighteen (18) months after the expiration or

termination of the Agreement for any reason, it would not:



                                                 7
   Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 8 of 20 PageID #: 8




               directly or indirectly, through yourself or through corporations,
               partnerships, limited liability companies, trusts, associations, joint
               ventures, unincorporated businesses, or otherwise perform any
               services for, engage in or acquire, be an employee of, have any
               financial, beneficial or equity interest in, or have any interest based
               on profits or revenues of any food business which sells any type of
               pizza anywhere within the Facility or at the Location.

Myers Dec. at Exh. A, ¶ 21(c).

         30.   Defendant has breached and continues to breach this provision by selling pizza at

the same Facility and Same Location at which it sold Imo’s pizza during the term of the

Agreement.

         31.   Indeed, when a person at the Facility at the Location was asked if it was still an

Imo’s, that person responded that “It’s the same thing, we just changed the name.” Myers Dec.

at ¶¶ 3, 4.

         32.   As a direct result of Defendant’s conduct, Imo’s has lost and/or is imminently

threatened with the loss of customers, business, and goodwill, and customers, business, and

goodwill will continue to be wrongfully diverted to Defendant’s pizza business at the Facility

and Location if immediate, preliminary, and permanent injunctive relief is not granted.

         33.   Imo’s has performed all of its obligations under the Agreement.

         34.   Defendant’s conduct has also caused, and will continue to cause, damages to

Imo’s.

         WHEREFORE, Imo’s respectfully requests that the Court enter a temporary restraining

order and preliminary and permanent injunction enjoining Defendants, their officers, agents,

servants, employees, attorneys, and any other person in active concert or participation with

Defendants, their officers, agents, servants, employees, attorneys:




                                                 8
   Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 9 of 20 PageID #: 9




       1.      from representing to the public (directly or by implication) that they are

associated with Imo’s, remain an authorized Imo’s licensee, or that they are selling any pizza

with the “same taste” as Imo’s;

       2.      from violating the Agreement by either directly or indirectly, through themselves

or through corporations, partnerships, limited liability companies, trusts, associations, joint

ventures, unincorporated businesses, or otherwise perform any services for, engage in or acquire,

be an employee of, have any financial, beneficial or equity interest in, or have any interest based

on profits or revenues of any food business which sells any type of pizza anywhere within the

Facility or at the Location as defined in the Agreement.

       WHEREFORE, Imo’s also respectfully requests damages against Defendants in an

amount to be determined at trial, including compensatory and punitive damages, plus pre-

judgment and post-judgment interest on the amount awarded to Imo’s, for its attorneys’ fees and

the costs and expenses incurred herein, and for such other and further relief as this Court deems

just and proper.

                                       COUNT II
     (Breach of Contract – Use of Confidential Information – Against All Defendants)

       35.     Imo’s repeats the foregoing allegations set forth in this Complaint and

incorporates them by reference herein in their entirety.

       36.     Defendant agreed that, after expiration or termination of the Agreement, it would

not directly or indirectly engage in any food business that sold any type of pizza within the

Facility and Location using Imo’s System and Marks, not represent to the public or hold itself

out as a present or former licensee of Imo’s, stop using any confidential methods, procedures,

secret recipes, and techniques associated with Imo’s System and Marks, and follow Imo’s

instructions to de-identify from Imo’s System. Myers Dec. at Exh. A, ¶ 21(d).



                                                 9
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 10 of 20 PageID #: 10




         37.   Defendant has breached and continues to breach paragraph 21(d) of the

Agreement by selling pizza at the same Facility and same Location at which it sold Imo’s pizza

during the term of the Agreement, and using Imo’s confidential methods, procedures, secret

recipes, and techniques to make its pizza that Defendant claims has the “same taste” as Imo’s.

         38.   Indeed, when a person at the Facility at the Location was asked if it as still an

Imo’s, that person responded that “It’s the same thing, we just changed the name.” Myers Dec.

at ¶¶ 3, 4.

         39.   As a direct result of Defendant’s conduct, Imo’s has lost and/or is imminently

threatened with the loss of customers, business, and goodwill, and customers, business, and

goodwill will continue to be wrongfully diverted to Defendant’s pizza business at the Facility

and Location if immediate, preliminary, and permanent injunctive relief is not granted.

         40.   Imo’s has performed all of its obligations under the Agreement.

         41.   Defendant’s conduct has also caused, and will continue to cause, damages to

Imo’s.

         WHEREFORE, Imo’s respectfully requests that the Court enter a temporary restraining

order and preliminary and permanent injunction enjoining Defendants, their officers, agents,

servants, employees, attorneys, and any other person in active concert or participation with

Defendants, their officers, agents, servants, employees, attorneys:

         1.    from representing to the public (directly or by implication) that they are

associated with Imo’s, remain an authorized Imo’s licensee, or that they are selling any pizza

with the “same taste” as Imo’s;

         2.    from violating the Agreement by either directly or indirectly, through themselves

or through corporations, partnerships, limited liability companies, trusts, associations, joint




                                                10
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 11 of 20 PageID #: 11




ventures, unincorporated businesses, or otherwise perform any services for, engage in or acquire,

be an employee of, have any financial, beneficial or equity interest in, or have any interest based

on profits or revenues of any food business which sells any type of pizza anywhere within the

Facility or at the Location as defined in the Agreement.

       WHEREFORE, Imo’s also respectfully requests damages against Defendants in an

amount to be determined at trial, including compensatory and punitive damages, plus pre-

judgment and post-judgment interest on the amount awarded to Imo’s, for its attorneys’ fees and

the costs and expenses incurred herein, and for such other and further relief as this Court deems

just and proper.

                                      COUNT III
    (Breach of Contract – Personal Guarantee Against Defendants Mike Jabbar, Adam
                       Jabbar, Amira Jabbar, and Mirvet Jabbar)

       42.     Imo’s repeats the foregoing allegations set forth in this Complaint and

incorporates them by reference herein in their entirety.

       43.     Defendants Mike Jabbar, Adam Jabbar, Amira Jabbar, and Mirvet Jabbar

executed the Guarantee wherein they agreed to “be personally and unconditionally bound by

each and every undertaking, agreement and covenant set forth in the Agreement.” including, but

not limited to, the non-competition provisions and the provisions relating to the Marks. Myers

Dec. at Exh. B.

       44.     Defendant Guarantors are liable and responsible for the breaches and claims set

forth in this Complaint.

       45.     Defendant Guarantors have not remedied any of the breaches set forth in this

Complaint, and they have failed to abide by all of the covenants, representations, and agreements

set forth in the Agreement and/or Guarantee.




                                                11
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 12 of 20 PageID #: 12




       46.     Defendant Guarantors’ breach of the Agreement and Guarantee has caused and

continues to cause Imo’s damages.

       WHEREFORE, Imo’s respectfully requests that the Court enter a temporary restraining

order and preliminary and permanent injunction enjoining Defendants, their officers, agents,

servants, employees, attorneys, and any other person in active concert or participation with

Defendants, their officers, agents, servants, employees, attorneys:

       1.      from representing to the public (directly or by implication) that they are

associated with Imo’s, remain an authorized Imo’s licensee, or that they are selling any pizza

with the “same taste” as Imo’s;

       2.      from violating the Agreement by either directly or indirectly, through themselves

or through corporations, partnerships, limited liability companies, trusts, associations, joint

ventures, unincorporated businesses, or otherwise perform any services for, engage in or acquire,

be an employee of, have any financial, beneficial or equity interest in, or have any interest based

on profits or revenues of any food business which sells any type of pizza anywhere within the

Facility or at the Location as defined in the Agreement.

       WHEREFORE, Imo’s also respectfully requests damages against Defendants in an

amount to be determined at trial, including compensatory and punitive damages, plus pre-

judgment and post-judgment interest on the amount awarded to Imo’s, for its attorneys’ fees and

the costs and expenses incurred herein, and for such other and further relief as this Court deems

just and proper.

                                        COUNT IV
      (Violation of the Missouri Uniform Trade Secrets Act – Against All Defendants)

       47.     Imo’s repeats the allegations set forth in this Complaint and incorporates them by

reference herein in their entirety.



                                                12
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 13 of 20 PageID #: 13




          48.   The confidential information of Imo’s to which Defendants were given access,

including Imo’s confidential methods, procedures, secret recipes, and techniques to make its

pizza, constitutes trade secrets within the meaning of the Missouri Uniform Trade Secrets Act,

Mo. Rev. Stat. § 417.453(4). Such confidential information derives independent economic value

from not being generally known to, and not being readily ascertainable by proper means by other

persons who can obtain economic value from its disclosure or use. Imo’s has made reasonable

efforts to maintain the secrecy of such confidential information.

          49.   Upon information and belief, Defendants are using Imo’s confidential methods,

procedures, secret recipes, and techniques to make pizza at the Facility and Location. In fact,

when a person at the Facility at the Location was asked if it as still an Imo’s, that person

responded that “It’s the same thing, we just changed the name.” Myers Dec. at ¶¶ 3, 4.

          50.   Defendants’ conduct in willfully misappropriating and using the trade secrets of

Imo’s by improperly using and disclosing such trade secrets in breach of a duty to maintain the

secrecy of such trade secrets after their association with Imo’s had been terminated, is

outrageous because of Defendants’ evil motive and/or reckless indifference to the rights of

others.

          51.   Defendants’ misappropriation of the trade secrets of Imo’s entitles Imo’s to

injunctive relief and punitive damages.

          WHEREFORE, Imo’s respectfully requests that the Court enter a temporary restraining

order and preliminary and permanent injunction enjoining Defendants, their officers, agents,

servants, employees, attorneys, and any other person in active concert or participation with

Defendants, their officers, agents, servants, employees, attorneys:




                                                13
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 14 of 20 PageID #: 14




       1.      from representing to the public (directly or by implication) that they are

associated with Imo’s, remain an authorized Imo’s licensee, or that they are selling any pizza

with the “same taste” as Imo’s;

       2.      from violating the Agreement by either directly or indirectly, through themselves

or through corporations, partnerships, limited liability companies, trusts, associations, joint

ventures, unincorporated businesses, or otherwise perform any services for, engage in or acquire,

be an employee of, have any financial, beneficial or equity interest in, or have any interest based

on profits or revenues of any food business which sells any type of pizza anywhere within the

Facility or at the Location as defined in the Agreement.

       WHEREFORE, Imo’s also respectfully requests damages against Defendants in an

amount to be determined at trial, including compensatory and punitive damages, plus pre-

judgment and post-judgment interest on the amount awarded to Imo’s, for its attorneys’ fees and

the costs and expenses incurred herein, and for such other and further relief as this Court deems

just and proper.

                                        COUNT V
 (Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1839(3) – Against All Defendants)

       52.     Imo’s repeats the allegations set forth in this Complaint and incorporates them by

reference herein in their entirety.

       53.     The confidential information of Imo’s to which Defendants were given access,

including Imo’s confidential methods, procedures, secret recipes, and techniques to make its

pizza, constitutes trade secrets within the meaning of the Defend Trade Secrets Act, 18 U.S.C. §

1839(3). Such confidential information derives independent economic value from not being

generally known to, and not being readily ascertainable by proper means by other persons who




                                                14
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 15 of 20 PageID #: 15




can obtain economic value from its disclosure or use. Imo’s has made reasonable efforts to

maintain the secrecy of such confidential information.

          54.   Imo’s confidential methods, procedures, secret recipes, and techniques to make its

pizza relate to a product or service used in, or intended for use in, interstate or foreign commerce,

i.e. Imo’s pizza.

          55.   Upon information and belief, Defendants are using Imo’s confidential methods,

procedures, secret recipes, and techniques to make pizza at the Facility and Location. In fact,

when a person at the Facility at the Location was asked if it as still an Imo’s, that person

responded that “It’s the same thing, we just changed the name.” Myers Dec. at ¶¶ 3, 4.

          56.   Defendants’ conduct in willfully misappropriating and using the trade secrets of

Imo’s by improperly using and disclosing such trade secrets in breach of a duty to maintain the

secrecy of such trade secrets after their association with Imo’s had been terminated, is

outrageous because of Defendants’ evil motive and/or reckless indifference to the rights of

others.

          57.   Defendants’ misappropriation of the trade secrets of Imo’s entitles Imo’s to

injunctive relief and punitive damages.

          WHEREFORE, Imo’s respectfully requests that the Court enter a temporary restraining

order and preliminary and permanent injunction enjoining Defendants, their officers, agents,

servants, employees, attorneys, and any other person in active concert or participation with

Defendants, their officers, agents, servants, employees, attorneys:

          1.    from representing to the public (directly or by implication) that they are

associated with Imo’s, remain an authorized Imo’s licensee, or that they are selling any pizza

with the “same taste” as Imo’s;




                                                 15
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 16 of 20 PageID #: 16




       2.      from violating the Agreement by either directly or indirectly, through themselves

or through corporations, partnerships, limited liability companies, trusts, associations, joint

ventures, unincorporated businesses, or otherwise perform any services for, engage in or acquire,

be an employee of, have any financial, beneficial or equity interest in, or have any interest based

on profits or revenues of any food business which sells any type of pizza anywhere within the

Facility or at the Location as defined in the Agreement.

       WHEREFORE, Imo’s also respectfully requests damages against Defendants in an

amount to be determined at trial, including compensatory and punitive damages, plus pre-

judgment and post-judgment interest on the amount awarded to Imo’s, for its attorneys’ fees and

the costs and expenses incurred herein, and for such other and further relief as this Court deems

just and proper.

                                         COUNT VI
    (False Association in Violation of Lanham Act § 43(a) (15 U.S.C. § 1125(a) – Against
                                         Defendant)

       58.     Imo’s repeats the foregoing allegations set forth in this Complaint and

incorporates them by reference herein in their entirety.

       59.     On information and belief, including Defendant’s response to a telephone inquiry

as to whether Defendant’s Facility “was still an Imo’s,” Defendant, a former Imo’s franchisee,

stated through its employees that “It’s the same thing, we just changed the name,” Defendant is

falsely or misleadingly representing to customers and potential customers that its pizza is the

same as Imo’s pizza, is made using the Imo’s proprietary recipe, and/or that Defendant is still

associated, affiliated, or connected with, or sponsored or approved by, Imo’s.

       60.     In this way, Defendant, without Imo’s authorization or permission and indeed

over its express objection, is using the Imo’s mark or name, and/or making a false or misleading




                                                16
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 17 of 20 PageID #: 17




representation of fact, in commerce, in connection with its sale of pizzas, that is likely to cause

confusion, or to cause mistake, or to deceive as to Defendant’s affiliation, connection, or

association with Imo’s, or as to the origin of Defendant’s pizzas or related commercial activities,

or Imo’s sponsorship or approval thereof.

       61.     Imo’s has been or is likely to be injured as a result of such usage and/or false or

misleading representations of fact.

       62.     Defendant’s conduct is willful, intentional, and designed to trade without

authorization on Imo’s brand recognition, reputation for quality pizza, and good will.

       63.     Defendant’s unauthorized conduct is the proximate cause of damage, harm or

injury to Imo’s and is greatly and irreparably damaging to Imo’s in the form of: (i) loss of sales

revenue from diverted sales; (ii) interference with Imo’s ability to exploit its rights, control its

mark and trade name and control its reputation; (iv) likely confusion in the marketplace as to

Defendant’s association with Imo’s and the origin of the pizzas sold by Defendant; and (v)

impairment of the goodwill Imo’s has in its Imo’s mark and trade name, and, if not enjoined, will

continue to cause irreparable damage to the rights of Imo’s in its Imo’s mark and trade name and

to the business, reputation and goodwill of Imo’s.

       64.     Imo’s has no adequate remedy at law.

       65.     Imo’s is entitled to recover from Defendant its profits, an accounting and

disgorgement of all of Defendant’s profits, all damages that Imo’s has sustained from

Defendant’s infringement, including the cost of corrective advertising, as well as prejudgment

interest, and the costs associated with this action pursuant to 15 U.S.C. § 1117.

       66.     Because Defendant’s conduct is willful, Imo’s is entitled to enhanced damages

and reasonable attorney’s fees pursuant to 15 U.S.C. § 1117.




                                                17
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 18 of 20 PageID #: 18




       WHEREFORE, Imo’s respectfully requests that the Court, in the alternative to the

injunctive relief requested above:

       1.      enter a temporary restraining order and preliminary and permanent injunction

enjoining Defendants, their officers, agents, servants, employees, attorneys, and any other person

in active concert or participation with Defendants, their officers, agents, servants, employees,

attorneys:

               (a)    from making false claims of association with Imo’s in connection with

       marketing, promoting and selling pizzas or related products or services;

               (b)    from representing to the public (directly or by implication) that they are

       associated with Imo’s or that Defendant’s pizza is the same as Imo’s pizza, is made using

       the Imo’s proprietary recipe, and/or that Defendant is still associated, affiliated, or

       connected with, or sponsored or approved by, Imo’s;

       WHEREFORE, Imo’s also respectfully requests damages against Defendants in an

amount to be determined at trial, including compensatory, enhanced, and punitive damages, plus

pre-judgment and post-judgment interest on the amount awarded to Imo’s, for its attorneys’ fees

and the costs and expenses incurred herein, and for such other and further relief as this Court

deems just and proper.




                                               18
  Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 19 of 20 PageID #: 19




Dated: September 9, 2020             GREENSFELDER, HEMKER, & GALE, P.C.


                                     By:      /s/ Dawn M. Johnson
                                           Dawn M. Johnson, E.D. Mo. 41991
                                           dmj@greensfelder.com
                                           John E. Petite, E.D. Mo. 44404
                                           jep@greensfelder.com
                                           David Simmons, E.D. Mo. 53801
                                           ds@greensfelder.com
                                           10 South Broadway, Suite 2000
                                           St. Louis, Missouri 63102
                                           Telephone: (314) 241-9090
                                           Facsimile: (314) 345-5465

                                     Attorneys for Plaintiff Imo’s Franchising, Inc.
1872503




                                       19
 Case: 4:20-cv-01222-SEP Doc. #: 1 Filed: 09/09/20 Page: 20 of 20 PageID #: 20




                                      VERIFICATION

       I, Kimberly S. Myers, of lawful age, declare and state that I have read the above and

foregoing Verified Complaint for Damages and Injunctive Relief against Defendants Kanzoua,

Inc. d/b/a Gas Mart 26, Mike Jabbar, Adam Jabbar, Amira Jabbar, and Mirvet Jabbar and know

the contents thereof, and that such allegations are true according to the best of my knowledge

and belief.

       Executed on September 9, 2020, at St. Louis, Missouri.




                                                    Kimberly S. Myers




                                              20
